DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The examiner acknowledges receipt of arguments/amendments filed 4/26/21.  The arguments set forth are addressed herein below.  Claims 1-20 are pending and Claims 1, 10-11, and 15 are currently amended.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
The claim(s) recite(s) with respect to at least:
Independent Claim 1:
A system comprising: a processor; and a memory device that stores a plurality of instructions, which when executed by the processor, cause the processor to: responsive to an occurrence of an available sports bet filtering event, determine if any of a plurality of sports bets available to be placed qualify as designated sports bets, the determination being based on a parameter stored in association with a user prior to the occurrence of the available sports bet filtering event, and for each of any of the plurality of sports bets available to be placed determined to be a designated sports bet available to be placed: automatically place that designated sports bet, and communicate data 

Independent Claim 10:
A system comprising: a processor; and a memory device that stores a plurality of instructions, which when executed by the processor, cause the processor to: responsive to an occurrence of an available sports bet filtering event, determine if any of a plurality of sports bets available to be placed qualify as designated sports bets, the determination being based on a parameter stored in association with a user prior to the occurrence of the available sports bet filtering event, and for each of any of the plurality of sports bets available to be placed determined to be a designated sports bet available to be placed: communicate data which results in a display device displaying a notification of the designated sports bet available to be placed, and responsive to receipt of data associated with a placement of the designated sports bet: cause that designated sports bet to be placed, and communicate data which results in the display device displaying a notification of the placed designated sports bet.

Independent Claim 11:
A method of operating a system, the method comprising: responsive to an occurrence of an available sports bet filtering event, determining, by a processor, if any of a plurality of sports bets available to be placed qualify as designated sports bets, the determination being based on a parameter stored in association with a user prior to the occurrence of the available sports bet filtering event, and for each of any of the plurality 

In summary, in regards to claims 1-9 and 11-20, with emphasis on at least Independent Claims 1 and 11, the claimed invention focuses on a system and method comprising: a processor; and a memory device that stores a plurality of instructions, which when executed by the processor, cause the processor to implement a method of: responsive to an occurrence of an available sports bet filtering event, determine if any of a plurality of sports bets available to be placed qualify as designated sports bets, the determination being based on a parameter stored in association with a user prior to the occurrence of the available sports bet filtering event, and for each of any of the plurality of sports bets available to be placed determined to be a designated sports bet available to be placed: automatically place that designated sports bet, and communicate data which results in a display device displaying a notification of the automatically placed designated sports bet.  Such claimed features, when analyzed as a whole, are held to be non-statutory because they are considered to be drawn to Certain Methods of Organizing Human Activity.  
Such limitations discloses an abstract idea of responsive to an occurrence of an available sports bet filtering event, determining if any of a plurality of sports bets available to be placed qualify as designated sports bets, the determination being based on a parameter stored in association with a user prior to the occurrence of the available 

The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because no element or combination of elements is sufficient to ensure any claim of the present application as a whole amounts to significantly more than one or more judicial exceptions, as described above. For example, the recitations of utilization of “system”, “processor”, “memory device”, and “display device” used to apply the abstract idea merely implements the abstract idea at a low level of generality and fail to impose meaningful limitations to impart patent-eligibility (the use of a computing device is merely illustrating the environment in which the abstract idea is practiced).  These elements and the mere processing of data using these elements do not set forth significantly more than the abstract idea itself applied on general purpose computing devices. Taking the physical elements individually and in combination, the computer-based components perform purely generic computer-based functions that are silent in regards to clearly indicating how a computer aids the system/method and/or the extent to which a computer performs/implements the “[I]f a patent’s recitation of a computer amounts to a mere instruction to ‘implement]’ an abstract idea ‘on ... a computer, ’... that addition cannot impart patent eligibility.” Alice, 134 S. Ct. at 2358 (quoting Mayo, 132 S. Ct. at 1301). As such, the significantly more required to overcome the 35 U.S.C. 101 hurdle and transform the claimed subject matter into a patent-eligible abstract idea is lacking. Accordingly, the claims are not patent-eligible.
Furthermore, the applicant discloses the “at least one processor 1010 is any suitable processing device or set of processing devices, such as a microprocessor, a microcontroller-based platform, a suitable integrated circuit, or one or more application-specific integrated circuits (ASICs), configured to execute software enabling various configuration and reconfiguration tasks” (¶ 69); “…..that includes at least one memory device 1016, which includes: (1) volatile memory (e.g., RAM 1009, which can include non-volatile RAM, magnetic RAM, ferroelectric RAM, and any other suitable forms; (2) non-volatile memory 1019 (e.g., disk memory, FLASH memory, EPROMs, EEPROMs, memristor-based non-volatile solid-state memory, etc.); (3) unalterable memory (e.g., EPROMs 1008)…….; Any other suitable magnetic, optical, and/or semiconductor memory may operate in conjunction with the EGM disclosed herein”(¶ 70); “These computer program instructions may be provided to a processor of a general purpose computer, special purpose computer, or other programmable data processing apparatus to produce a machine, such that the instructions, which execute via the processor of the computer or other programmable instruction execution any other suitable electronic device or display mechanism.  In certain embodiments, as described above, the display device includes a touch-screen with an associated touch-screen controller.  The display devices may be of any suitable sizes, shapes, and configurations” (¶ 83).  Such disclosure suggests that components required by the claims are no more than generic components operating in their ordinary capacity.
Nor do the dependent claims 2-9 and 12-20 add “significantly more” since they merely add to the claimed concepts relating to fundamental economic principles or practices (including hedging, insurance, mitigating risk) and/or managing personal behavior or relationships or interactions between people including following rules or instructions (particularly, game rules or instructions) under the grouping of Certain Methods of Organizing Human Activity.  The dependent claims failing to place the claimed invention into a practical applicant or additional generic components of the dependent claims failing to amount to “significantly more” for the same reasons noted above.  
In summary, in regards to claim 10, the claimed invention focuses on a system comprising: a processor; and a memory device that stores a plurality of instructions, 
Such limitations discloses an abstract idea of responsive to an occurrence of an available sports bet filtering event, determine if any of a plurality of sports bets available to be placed qualify as designated sports bets, the determination being based on a parameter associated with a user, and for each of any of the plurality of sports bets available to be placed determined to be a designated sports bet available to be placed: displaying a notification of the designated sports bet available to be placed, and responsive to receipt of data associated with a placement of the designated sports bet: cause that designated sports bet to be placed, and displaying a notification of the placed designated sports bet.  Such an abstract idea falling under fundamental economic principles or practices (including hedging, insurance, mitigating risk) and/or 

The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because no element or combination of elements is sufficient to ensure any claim of the present application as a whole amounts to significantly more than one or more judicial exceptions, as described above. For example, the recitations of utilization of “system”, “processor”, “memory device”, and “display device” used to apply the abstract idea merely implements the abstract idea at a low level of generality and fail to impose meaningful limitations to impart patent-eligibility (the use of a computing device is merely illustrating the environment in which the abstract idea is practiced).  These elements and the mere processing of data using these elements do not set forth significantly more than the abstract idea itself applied on general purpose computing devices. Taking the physical elements individually and in combination, the computer-based components perform purely generic computer-based functions that are silent in regards to clearly indicating how a computer aids the system and/or the extent to which a computer performs/implements the functions of the system. “[I]f a patent’s recitation of a computer amounts to a mere instruction to ‘implement]’ an abstract idea ‘on ... a computer, ’... that addition cannot impart patent eligibility.” Alice, 134 S. Ct. at 2358 (quoting Mayo, 132 S. Ct. at 1301). As such, the significantly more required to overcome the 35 U.S.C. 101 hurdle and transform the claimed subject matter into a patent-eligible abstract idea is lacking. Accordingly, the claims are not patent-eligible.
Furthermore, the applicant discloses the “at least one processor 1010 is any suitable processing device or set of processing devices, such as a microprocessor, a microcontroller-based platform, a suitable integrated circuit, or one or more application-specific integrated circuits (ASICs), configured to execute software enabling various configuration and reconfiguration tasks” (¶ 69); “…..that includes at least one memory device 1016, which includes: (1) volatile memory (e.g., RAM 1009, which can include non-volatile RAM, magnetic RAM, ferroelectric RAM, and any other suitable forms; (2) non-volatile memory 1019 (e.g., disk memory, FLASH memory, EPROMs, EEPROMs, memristor-based non-volatile solid-state memory, etc.); (3) unalterable memory (e.g., EPROMs 1008)…….; Any other suitable magnetic, optical, and/or semiconductor memory may operate in conjunction with the EGM disclosed herein”(¶ 70); “These computer program instructions may be provided to a processor of a general purpose computer, special purpose computer, or other programmable data processing apparatus to produce a machine, such that the instructions, which execute via the processor of the computer or other programmable instruction execution any other suitable electronic device or display mechanism.  In certain embodiments, as described above, the display device includes a touch-screen with an associated touch-screen controller.  The display devices may be of any suitable sizes, shapes, and configurations” (¶ 83).  Such disclosure suggests that components required by the claims are no more than generic components operating in their ordinary capacity.
Consideration of each and every element of each and every claim, both individually and as an ordered combination, leads to the conclusion that the claim are not patent-eligible under 35 USC §101.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 7-8, 11-13, 17-18, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shechtman (US 2012/0322540) in view of Cohen (US 2016/0086441) in view of Amaitis (US 2012/0214575), and in further view of Aronson (US 2002/0065566).
Claims 1 and 11:  Shechtman (US 2012/0322540) teaches a system and method thereof comprising: a processor; and a memory device that stores a plurality of instructions, which when executed by the processor (¶ 34-35), cause the processor to implement a method of: responsive to an occurrence of an available sports bet filtering event (abstract, ¶ 37, 41-44, 47-49, users provides filtering criteria/parameters such as type of events, at particular days, times, bet amounts, odds, etc), determine if any of a plurality of sports bets available to be placed qualify as designated sports bets, the determination being based on a parameter (type of events, at particular days, times, bet amounts, odds, etc) associated with a user (¶ 41-44, 47-49, emphasis on ¶ 42, 49).

Shechtman in view of Cohen teaches the above, but lacks explicitly suggesting the processor for each of any of the plurality of sports bets available to be placed determined to be a designated sports bet available to be placed: automatically place that designated sports bet.  Shechtman at least teaches that various modifications can be applied without departing from the overall scope of the invention (¶ 60) and that the parameters/criteria are exemplary and can be any combination of criteria (¶ 47).  Furthermore, an analogous art of Amaitis teaches a system comprising a processor and a memory device that stores a plurality of instructions, which when executed by the processor (¶ 76, 133-134, 136), cause the processor to:  determine if any of a plurality 
Shechtman in view of Cohen in view of Amaitis teaches the above, but lacks explicitly suggesting the processor configure to communicate data which results in a display device displaying a notification of the automatically placed designated sports bet.  At least Shechtman teaches the system including a display device (¶ 28, 37) and that various modifications can be applied without departing from the overall scope of the invention (see above) and the combination of Shechtman in view of Amaitis teaches automated placement of the designated sports bet (see above).  Furthermore, an analogous art of Aronson teaches a similar structured system including a processor 
Claims 2 and 12:  Shechtman in view of Cohen in view of Amaitis in view of Aronson teaches the parameter associated with the user comprises a sporting event parameter associated with a sporting event scheduled to occur (Shechtman - ¶ 44, Amaitis - ¶ 139-140, Cohen - ¶ 38).
Claims 3 and 13:  Shechtman in view of Cohen in view of Amaitis in view of Aronson teaches wherein the parameter associated with the user comprises a sports bet parameter associated with a type of sports bet (Shechtman - ¶ 43, Amaitis - ¶ 141, Cohen - ¶ 38).
Claims 7 and 17:  Shechtman in view of Cohen in view of Amaitis in view of Aronson teaches wherein the parameter associated with the user is determined based on a user customized sports betting configuration (Shechtman - ¶ 43-47, Amaitis - ¶ 139-141, Cohen - ¶ 38).
Claims 8 and 18:  Shechtman in view of Cohen in view of Amaitis in view of Aronson teaches wherein the designated sports bet available to be placed comprises an in-game 
Claim 20:  As best understood given its broadest reasonable interpretation Amaitis teaches setting criteria or parameters for the automatic placement of designated sports best (¶ 139-141), wherein the act of receiving such parameters is an authorization to place the automatic bet.  Therefore, Shechtman in view of Cohen in view of Amaitis in view of Aronson teaches the claimed limitations.
Claims 4 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shechtman (US 2012/0322540) in view of Cohen (US 2016/0086441) in view of Amaitis (US 2012/0214575) in view of Aronson (US 2002/0065566), and in further view of Satterfield (US 7,774,259).
Claims 4 and 14:  Shechtman in view of Cohen in view of Amaitis in view of Aronson teaches the above, but lacks explicitly suggesting wherein the parameter associated with the user comprises a sports betting limitation parameter associated with a limit to an amount of sports betting permitted by the user.  At least Shechtman teaches that various modifications can be applied without departing from the overall scope of the invention (see above).  Furthermore, an analogous art of Satterfield teaches a similarly structured system wherein parameters are set for available bets e.g. criteria for automated betting for placing designated bets, wherein such parameters include a sports betting limitation parameter associated with a limit to an amount of sports betting permitted by the user (Abstract, Col. 2:65-Col. 3:11, Col. 15:10-46).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system/method of Shechtman in view of Cohen in view of .
Claims 5 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shechtman (US 2012/0322540) in view of Cohen (US 2016/0086441) in view of Amaitis (US 2012/0214575) in view of Aronson (US 2002/0065566) in view of Satterfield (US 7,774,259), and in further view of Costello (US 2013/0184059).
Claims 5 and 15:  Shechtman in view of Cohen in view of Amaitis in view of Aronson in view of Satterfield teaches the above and furthermore, it is implied through the combination that the processor determines that one or more of the plurality of sports bets available to be placed does not qualify as a designated sports bet based on the sports betting limitation parameter (emphasis on the application of Satterfield to the teachings of Shechtman in view of Amaitis in view of Aronson (see above with respect the rejection of Claims 4 and 14)); however, the combination fails to suggest the processor including instructions to communicate data which results in the display device displaying a notification of that sports bet not being placed.  At least Shechtman teaches that various modifications can be applied without departing from the overall scope of the invention (see above).  Furthermore, an analogous art of Costello teaches a similarly structured system, wherein a processor is programmed to communicate data which results in the a display device displaying a notification of a sports bet not being placed (¶ 92).  It would have been obvious to one of ordinary skill in the art before the effective .
Claims 6 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shechtman (US 2012/0322540) in view of Cohen (US 2016/0086441) in view of Amaitis (US 2012/0214575) in view of Aronson (US 2002/0065566), and in further view of Tanskanen (US 2002/0054088).
Claims 6 and 16:  Shechtman in view of Cohen in view of Amaitis in view of Aronson teaches the above, but lacks explicitly suggesting wherein the parameter associated with the user is determined based on a historical sports bet placed by the user.  At least Shechtman teaches that various modifications can be applied without departing from the overall scope of the invention (see above).  Furthermore, an analogous art of Tanskanen teaches a similarly structured system wherein parameters are set to provide or designated sports bets, wherein such parameters associated with the user is determined based on a historical sports bet placed by the user (¶ 17, 51, 53, 59-61).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system/method of Shechtman in view of Cohen in view of Amaitis in view of Aronson with the historical parameter means of Tanskanen to improve the wagering system of Shechtman in view of Cohen in view of Amaitis in view of Aronson by personalizing the betting experience in a format that both attracts the attention of the bettor and provides the information in a useful, east to follow .
Claims 9 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shechtman (US 2012/0322540) in view of Cohen (US 2016/0086441) in view of Amaitis (US 2012/0214575) in view of Aronson (US 2002/0065566), and in further view of Davis (US 2009/0264190).
Claims 9 and 19:  Shechtman in view of Cohen in view of Amaitis in view of Aronson teaches the above, but lacks explicitly suggesting wherein when executed by the processor responsive to an occurrence of a material change event, the instructions cause the processor to communicate data which results in the display device displaying a notification of the material change event.  At least Shechtman teaches that various modifications can be applied without departing from the overall scope of the invention (see above).  Furthermore, an analogous art of Davis teaches a similarly structured system wherein when executed by the processor responsive to an occurrence of a material change event, the instructions cause the processor to communicate data which results in the display device displaying a notification of the material change event (¶ 32, 42-43, 53, 96-97).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system/method of Shechtman in view of Cohen in view of Amaitis in view of Aronson with the notification means of Davis to improve the wagering system/method of Shechtman in view of Cohen in view of Amaitis in view of Aronson by providing desirable wager condition notifications to a user (Davis - abstract).  Such a modification makes it easier for user’s .
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shechtman (US 2012/0322540) in view of Cohen (US 2016/0086441) in view of Aronson (US 2002/0065566).
Claim 10:  Shechtman (US 2012/0322540) teaches a system comprising: a processor; and a memory device that stores a plurality of instructions, which when executed by the processor (¶ 34-35), cause the processor to implement a method of: responsive to an occurrence of an available sports bet filtering event (abstract, ¶ 37, 41-44, 47-49, provides filtering criteria/parameters), determine if any of a plurality of sports bets available to be placed qualify as designated sports bets, the determination being based on a parameter (type of events, at particular days, times, bet amounts, odds, etc) associated with a user (¶ 41-44, 47-49, emphasis on ¶ 42, 49), and for each of any of the plurality of sports bets available to be placed determined to be a designated sports bet available to be placed: communicate data which results in a display device displaying a notification of the designated sports bet available to be placed (¶ 41-44, 47-49), and responsive to receipt of data associated with a placement of the designated sports bet: cause that designated sports bet to be placed (¶ 37-39, 40, 49).
	Shechtman teaches the above, but lacks explicitly the filtering criteria/parameters being stored in association with a user prior to the occurrence of the available sports bet filtering event.   Shechtman at least teaches that various modifications can be applied without departing from the overall scope of the invention (¶ 60) and that the parameters/criteria are exemplary and can be any combination of criteria (¶ 47).  
Shechtman in view of Cohen teaches the above, but lacks explicitly suggesting the processor configured to communicate data which results in a display device displaying a notification of the placed designated sports bet.  At least Shechtman teaches the system including a display device (¶ 28, 37) and that various modifications can be applied without departing from the overall scope of the invention (see above).  Furthermore, an analogous art of Aronson teaches a similar structured system including a processor programed to communicate data which results in a display device displaying a notification of placement or submission of a type of designated sports bet (Fig. 14 (302), Abstract, ¶ 78, 101-103, 107).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system/method of Shechtman in view of Cohen with the display notification means of Aronson to make the system or wagering experience more user-friendly.  Such a modification make the system more informative by providing a means of knowing the status of bets placed by a user.
Response to Arguments
101 rejection
Applicant's arguments filed 4/26/21 have been fully considered but they are not persuasive.
The applicant argues that the claimed invention is not directed towards “certain methods of organizing human activity” and further argues:
“Applicant submits that the techniques for operating the system recited in the claims, even if somehow directed to the alleged abstract ideas, integrate that abstract idea into a practical application, thereby satisfying the subject matter eligibility requirement of § 101. 

Specifically, representative independent Claim 1 is directed to a specific application of employing a system that filters, based on a parameter associated with a user, available sports bets for any designated sports bets and then automatically places any determined designated sports bets. That is, similar to how certain of the claims of Data Engine Technologies LLC recited a "'specific' and 'particular' manner of navigating a three-dimensional spreadsheet that improves the efficient functioning of computers", the specific and particular manner which the system of representative independent Claim 1 operates provides a solution to the particular problem that gaming establishment operators faced with users missing out on opportunities to place sports bets by either being unaware of the existence of such available sports bets to place or not having time to identify such available sports bets to place. Data Engine Technologies LLC v. Google LLC, 906 F. 3D 999 (Fed. Cir 2018). That is, in view of the amount of time users of prior systems would have to take to identify one or more sports bets to place from the vast amount of sports betting opportunities available, as described in the specification, the claimed systems saves the users time in not having to sort through this vast amount of sports betting opportunities available to identify a sports bet to place. In addition to such time saving benefits and as also described in the specification, the claimed systems automatically place the identified sports bets without disturbing the user ensures that the user will not miss out on the opportunity to place one or more sports 
 
 As such and similar to the claims in BASCOM, representative Claim 1 recites a patent- eligible system-an improved way to increase operational efficiency of the system via employing a filter of available sports bets available to identify any designated sports bets available to place while reducing wear and tear on the system via automatically placing any identified designated sports bets without additional user inputs. BASCOM Global Internet v. AT&T Mobility, LLC, 827 F.3d 1341, 1352, (Fed. Cir. 2016). Accordingly, since the claims are directed to these specific improvements in technology whereby the specific claimed features allow for the improvement to be realized, the claims are not directed to an abstract idea and are patent eligible. McRO, Inc. v. Bandai Namco Games America, Inc. 837 F.3d 1299, 1313, (Fed. Cir. 2016).”
The examiner disagrees and the rejection, as noted above, pertaining to the rationale of why the claimed invention is drawn to an abstract idea of organization of human activity applies herein.
In regards to practical application, the examiner agrees that the invention of Data Engine Technologies, Bascom, and McRo pertain to claimed inventions that are integrated into a practical application due to the fact that such limitations the functioning of a computer, or to any other technology or technical field (see MPEP 2106.05(a)), however, such findings are not applicable to the instant invention.  The examiner contends that the claimed invention provides a means to provide users missed out opportunities to place sports bets that they are unaware of or don’t have time to identify and place such bets and places automatic bets for the player, wherein such features 
At least based on the above, the examiner contends that the claimed invention is not integrated into a practical application.
Prior Art
.
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
In regards to Claims 4 and 14,  the examiner contends that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system/method of Shechtman in view of Cohen in view of Amaitis in view of Aronson with the limitation parameter means of Satterfield to improve the wagering system of Shechtman in view of Cohen in view of Amaitis in view of Aronson by allowing users to set various wagering criteria such that actions maybe taken by the system (Satterfield – Col. 1:25-28).  Such a modification allowing users to control the amount of betting taking place within the system in an automated manner (the modification or combination takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made as cited in the references and/or common/implied to one of ordinary skill in the art).
In regards to Claims 5 and 15, the examiner contends that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system/method of Shechtman in view of Cohen in view of Amaitis in view of Aronson in view of Satterfiled with the notification means of Costello to make the system or wagering experience more user-friendly.  Such a modification make the system more informative by providing a means of knowing the status of bets placed or not placed by a user (the modification or combination takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made as cited in the references and/or common/implied to one of ordinary skill in the art).
In regards to Claims 6 and 16, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system/method of Shechtman in view of Cohen in view of Amaitis in view of Aronson with the historical parameter means of Tanskanen to improve the wagering system of Shechtman in view of Cohen in view of Amaitis in view of Aronson by personalizing the betting experience in a format that both attracts the attention of the bettor and provides the information in a useful, east to follow and navigate format (Tanskanen - ¶ 15, 17).  Such a modification provides a means of providing available and/or designated bets that best match the user’s interests (Tanskanen - ¶ 60)(the modification or combination takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made as cited in the references and/or common/implied to one of ordinary skill in the art).
In regards to Claims 9 and 19, the examiner contends that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system/method of Shechtman in view of Cohen in view of Amaitis in view of Aronson with the notification means of Davis to improve the wagering system/method of Shechtman in view of Cohen in view of Amaitis in view of Aronson by providing desirable wager condition notifications to a user (Davis - abstract).  Such a modification makes it easier for user’s to receive or obtain desirable information related to aspects of wagering and strategize therefrom (the modification or combination takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made as cited in the references and/or common/implied to one of ordinary skill in the art).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAMAR HARPER whose telephone number is (571)272-6177.  The examiner can normally be reached on 7:30am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on (571) 270-1344.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TRAMAR HARPER/Primary Examiner, Art Unit 3715